722 S.E.2d 604 (2012)
STATE of North Carolina
v.
Richard Connell WILLIAMS.
No. 9P12.
Supreme Court of North Carolina.
March 8, 2012.
Richard Connell Williams, for Williams, Richard Connell.
Amy Kunstling Irene, Assistant Attorney General, for State of North Carolina.
J. Douglas Henderson, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 5th of January 2012 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 8th of March 2012."